        Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 1 of 10




     JOHN W. IillBER, United States Attorney (#7226)
     VERNON STEJSKAL, Assistant United States Attorney (#8434)
     MICHAEL GADD, Special Assistant United States Attorney (#13704)
-- --A.tfuineysTor-t1ieDnitecfsiates-of America --- --- --- -- - --- - - --                -- -- --
     Office of the United States Attorney                                 FILED IN UNITED STATES DISTRICT
     111 South Main Street, Suite 1800                                        COURT, DISTRICT OF UTAH
     Salt Lake City, Utah 84111-2176                                              OCT 17 2018
     Telephone: (801) 524-5682
                                                                            D.MARKJONES,CLERK
                           IN THE UNITED STATES DISTRICT COURT                     DEPUTY CLERK

                           DISTRICT OF UTAH, CENTRAL DIVISION

       UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00631-DAK

              Plaintiff,                            STATEMENT BY DEFENDANT IN
                                                    ADVANCE OF PLEA OF GUILTY
              vs.                                   AND PLEA AGREEMENT

       DREW WILSON CRANDALL,
                                                    Judge Dale A. Kimball
              Defendant.


             I hereby acknowledge and certify that I have been advised of and that I understand
     the following facts and rights, and that I have had the assistance of counsel in reviewing,
     explaining, and entering into this agreement:

            1.      As part of this agreement with the United States of America ("United
     States"), I intend to plead guilty to Counts 2, 3, and 13 of the Superseding Indictment.
     My attorney has explained the nature of the charges against me, and I have had an
     opportunity to discuss the nature of the charges with my attorney. I understand the
     charges and what the United States is required to prove in order to convict me.

     The elements of Count 2, CONSPIRACY TO DISTRIBUTE FENTANYL, are:

     First: two or more persons agreed to violate the federal drug laws;
     Second: the defendant knew the essential objective of the conspiracy;
     Third: the defendant knowingly and voluntarily involved himself in the conspiracy;
     Fourth: there was interdependence among the members of the conspiracy; and
     Fifth: the overall scope of the conspiracy involved at least 400 grams ofFentanyl.
   Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 2 of 10




The elements of Count 3, CONSPIRACY TO DISTRIBUTE ALPRAZOLAM, are:

First: two or more persons agreed to violate the federal drug laws;
Se-cond~ thedefendant lmew tile essenttalobjecttve-nfthe conspiracy; - - - --- -- - - -
Third: the defendant knowingly and voluntarily involved himself in the conspiracy; and
Fourth: there was interdependence among the members of the conspiracy.

The elements of Count 13, CONSPIRACY TO COMMIT MONEY LAUNDERING, are:

First: two or more people agreed to try to accomplish a common and unlawfol plan to
violate 18 U.S.C. § 1956(a)(l)(A)(i) and (a)(l)(B)(i), that is, they agreed to conduct
financial transactions, knowing the property involved in the financial transaction
represented proceeds of some form of unlawful activity, that is distribution of a
controlled substance, a specified unlawful activity under 18 U.S.C. § 1956(c)(7), and
with the intent to promote the carrying on of that specified unlawful activity or to conceal
the nature, source; location, ownership, and control of the proceeds of the specified
unlawful activity ; and,
Second: the Defendant lmew about the plan's unlawful purpose and voluntarily joined in
it.

       2.     I lmow that the maximum possible penalty provided by law, in addition to
any applicable forfeiture, for the following counts of the Superseding Indictment are as
follows:

                                                                                Maximum
                                                  Mandatory                     Term of
                               Maximum            Minimum   Maximum             Supervised
 Count                         Sentence           Sentence  Fine                Release
 Count 2, CONSPIRACY
 TO DISTRIBUTE                                                               Life, with at
 FENTANYL                      Life               10 years       $10 million least 5 years
 Count 3, CONSPIRACY
 TO DISTRIBUTE
 ALPRAZOLAM                    5 years            none           $250,000       1 year
 Count 13, CONSPIRACY
 TO COMMIT MONEY
 LAUNDERING                    20 years           none           $250,000       3 years

I understand that if I violate a term or condition of supervised release, I can be returned to
prison for the length of time provided in 18 U.S.C. § 3583(e)(3).

         a. Additionally, I know the Court is required to impose an assessment in the
amount of$100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.

                                              2
    Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 3 of 10




            b.        I understand that, if I am not a United States citizen, I may be
removed from the United States, denied citizenship, and denied admission to the United
States in the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead "Not Guilty" or maintain my earlier plea
of "Not Guilty" and can have a trial on the charges against me.

       6.      I know that I have a right to a trial by jury, and I know that ifl stand trial
by ajury:

            a. I have a right to the assistance of counsel at every stage of the proceeding.

            b. I have a right to see and observe the witnesses who testify against me.

            c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. lfl cannot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

            e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

            h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

                                               3
  Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 4 of 10




       7.     Ifl plead guilty, I will not have a trial of any kind.

        8.    I know that 18 U.S.C. § 3742(c)(l) sets forth the circumstances under
which I-may appeal my sentence. However, fully understanding my rightto appeal-my
sentence, and in consideration of the concessions and/or commitments made by the
United States in this plea agreement, I knowingly, voluntarily and expressly waive my
right to appeal as set forth in paragraph 12 below.

       9.    I know that, under 18 U.S.C. § 3742(c)(2), the United States may only
appeal my sentence if it is less than the sentence set forth in this agreement.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

       In 2015, my co-defendant, Aaron Shamo, and I imported and distributed
controlled substances in the district of Utah and elsewhere. We also used drug proceeds
to pay other associates to import controlled substances for us. We sold contro~
                                                                                             (!j!J
                                                                                               '"'
substances on dark web marketplaces. I.pr®ded c.y~;~_F)f>«,,)f~~~                  ackaged
controlled substances for distribution. I also shipped the controlled substances. s our
organization grew, and as I made plans to leave the country, I trained co-conspirators to
assume the roles I held in the organization. Aaron Shamo agreed to buy me out of the
partnership and I left the country in November 2015.

       However, I stayed in contact with Aaron Shamo and in approximately July 2016, I
began to provide online customer support for Mr. Shamo's vendor account on
Alphabay-a dark web marketplace. On Alphabay, Mr. Shamo sold drugs under the
vendor account named Pharma-Master. Among other drugs, Pharma-Master sold
counterfeit Xanax tablets and fake Oxycodone pills that contained Fentanyl.

I responded to customer inquiries from early July 2016 until Mr. Shamo's arrest in
November 2016. During this time frame, I responded to inquiries regarding orders which
I now understand involved more than 400 grams of fentanyl.

       My co-conspirators and I each had a role to play and we relied upon each other to
meet our common objective: to earn money by selling drugs. I knowingly and voluntarily
involved myself with Pharma-Master and my co-conspirators. It was my free choice to do
so.

       While I was abroad, Mr. Shamo paid me for my contributions to the organization
using bitcoin. While I was normally paid in bitcoin, at my request on November 8, 2016,
                                              4
   Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 5 of 10




Mr. Shamo deposited drug proceeds-specifically US currency-into my bank account
as payment for my ongoing services to Pharma Master.

- -- -- - I admit that the-distribution ofc-untro1led substances ts a-spectfiea unlawful- - - -- -- - -
 activity under 18 U.S.C. § 1956(c)(7). I agreed with Shamo and others to engage in
 financial transactions during 2016 with the intent to promote the unlawful activity in
which we were engaged.

      12.   The only termEi and conditions pertaining to this plea agreement between
me and the United States are as follows:

          a. Guilty Plea. I will plead guilty to Counts 2, 3, and 13 of the Superseding
Indictment.

           b. Death-resulting Distribution. The United States agrees to not charge the
defendant will death-resulting-counts under 21 U.S.C. 84l(a)(l) for any deaths later
discovered or charged to have been from drugs manufactured by the defendant or
distributed by the defendant's co-conspirators through the Pharma-Master vendor account
on AlphaBay.

           c. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court will take
these facts into consideration in determining the reasonableness of.-t~~l4a.t
sentence.

           d. Acceptance of Responsibility. The United States agrees to recommend
that my offense level under the U.S. Sentencing Guidelines be decreased by two levels
for acceptance of responsibility pursuant to Sentencing Guideline§ 3El.l(a) if, in the
opinion of the United States, I clearly demonstrate acceptance of responsibility for my
offenses, up to and including at the time of sentencing, as set forth in§ 3El.1 of the
Sentencing Guidelines. In addition, the United States agrees to move for an additional
one-level reduction in the offense level, in accordance with Sentencing Guideline §
3El.l(b), ifl qualify for a two-level reduction under§ 3El.l(a) and the offense level is
16 or greater prior to receiving the two-level reduction.

           e. Low-End Recommendation. The government agrees to recommend at
sentencing that I be sentenced at the low-end of the Sentencing Guideline range
determined by the Court. The United States' agreement is based on the facts and
circumstances currently known to the United States. If additional facts regarding my
history and characteristics or the nature and circumstances of my conduct are discovered
prior to sentencing, the United States reserves the right to reconsider this
recommendation. I understand that the Court is not bound by the government's
recommendation.

                                               5
   Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 6 of 10




              f. Appeal Waiver.

                   (1)       Fully understanding my limited right to appeal my sentence, as
exphrine-d above-iu-p-aragraph-8, and in consiaerat1onortl:reconcessiomnrm:l/or --- -- - - - -
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me,. ~LmiN do~
11j0).t..waive the ri~bt t~psa:l-as-s~fm tirnrl"8 0-:-S.C. §""37~"Z(c-)'(-1t,-whi"h-5't-at~~t I
ma,LIJ ot file a_i:i01:iee-erl'-a1'1'etrl-1:lfl-1sss-tf.i~@ten ce i mp.o.se.d-i.s-%r..oot-er-thtm1:he-sen·t-el'l'.~e
seHeI4h-i.i:i..tl+i.i;..a,grss.m.eut...._                                                                               n
                                                                                                                     __,_........~


               (2)    I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, unless the sentence imposed is greater than the sentence set forth
in this agreement, in any collateral review motion, writ or other procedure, including but
not limited to a motion brought under 28 U.S.C. § 2255, except on the issue of ineffective
assistance of counsel.

              (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States' right to appeal my
sentence pursuant to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

              (4)    I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing authority, including, but not limited to: (1) sentencing determinations;
(2) the imposition of imprisonment, fines, supervised release, probation, and any specific
terms and conditions thereof; and (3) any orders of restitution.

           g. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney's Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

             h. Forfeiture.

               (1)    I agree to forfeit all property acquired from or traceable.to my
offense[s] and all property that was used to facilitate my offenses, including, but not
limited to, the following specific property:

CURRENCY

   •    $1,227,773.00 in United States Currency

   •    $19,520.00 in United States Currency

                                                          6
      Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 7 of 10




       •   $429,600.00 in United States Currency

___ • __ $_?,3~z,9~0_.38_i!1_l!nite~ S!ates_gu~!'_e_~c_y_,_tlie_pr~~ee_d~ o_fthe_§(:lle__of5_1)_.l~- _

           Bitcoin

      •    $671,030 in United States Currency

      •    $134,960 in United States Currency

      •    512.93 Bitcoin Cash (BCH)

      •    513.15 Bitcoin Gold (BTG)

      •    513.15 SegWit2x (B2X)

      •    32.811 Bitcoin

  AUTOMOBILES

      •    A 2011 Ford F-350 pickup, VIN#1FT8W3BT7BEC88017

      •    A 2008 BMW 135i, VIN#WBAUC73508VF25535

  MISCELLANEOUS

      •    The pill press seized from the garage at Aaron SHAMO's residence on Titian Way.

           Here is a photo:




      •    Associated pill dyes and stamps

      •    Four 100-ounce silver bars


                                                      7
     Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 8 of 10




               (2)   I acknowledge that all property covered by this agreement is subject
to forfeiture because it represents the proceeds of illegal conduct or helped facilitate
illegal conduct.

               (3)    I agree that all such property may be forfeited in either an
administrative, civil and/or criminal judicial proceeding. I agree that I will not make a
claim to the property or otherwise oppose forfeiture in any such proceedings, and I will
not help anyone else do so. Ifl have already made such a claim, I hereby withdraw it. I
further agree that I will sign any necessary documents to ensure that clear' title to the
forfeited assets passes to the United States, and that I will testify truthfully in any judicial
forfeiture proceeding. In addition, I agree that I will not make any claim to property
forfeited by any other defendant in this case.

              (4)    I hereby waive any claims I may have against the United States
regarding the seizure and forfeiture of the property covered by this agreement.

               (5)     I hereby waive the requirements regarding notice of the forfeiture in
the charging instrument, announcement of the forfeiture at sentencing, and incorporation
of the forfeiture in the judgment.

              (6)    I hereby waive any constitutional or statutory challenges to the
forfeiture covered by this agreement, including that the forfeiture is an excessive fine or
punishment.

                (7)     I hereby additionally agree to forfeit to the United States Attorney General
all or any part of proceeds received or to be received by me, or a transferee of me, from a
contract relating to a depiction of my offenses in a movie, book, newspaper, magazine, radio,
internet or television production, or live entertainment of any kind, or an expression of my
thoughts, opinions, or emotions regarding my offenses.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                    *      *      *      *


                                                                                 rfrl ~J·,K-
       I make the following representations to the Court:


 I
        !.     I am gz,.years of age. My education consists of
                   [can/cannot] read and understand English.
                                                                           2-.                   /}V

                                                 8
    Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 9 of 10




         2.     This Statement in Advance contains all terms of the agreement between me
   and the United States; if there are exceptions, the Court will be specifically advised, on
   the record, at the time of my guilty plea of the additional terms. I understand the United
                                   of
- -States anuT caiillot-have-tern:is fhis plea- agreemeni ffiaf are-riddisciosea  to tneCourl.- --

       3.     No one has made threats, promises, or representations to me that have
  caused me to plead guilty, other than the provisions set forth in this agreement.

        4.    Neither my attorney nor the United States has promised me that I would
  receive probation or any other form of leniency because of my plea.

        5.    I have discussed this case and this plea with my lawyer as much as I wish,
  and I have no additional questions.

        6.     I am satisfied with my lawyer.

        7.     My decision to enter this plea was made after full and careful thought; with
  the advice of counsel; and with a full understanding of my rights, the facts and
  circumstances of the case and the consequences of the plea. I was not under the
  influence of any drugs, medication, or intoxicants when I made the decision to enter the
  plea, and I am not now under the influence of any drugs, medication, or intoxicants.

        8.     I have no mental reservations concerning the plea.

        9.     I understand and agree to all of the above. I know that I am free to change
  or delete anything contained in this statement. I do not wish to make changes to this
  agreement because I agree with the terms and all of the statements are correct.

        DATED this \    q.-   day of    069~~              ,1QS.


                                                    DREW WILSON CRANDALL
                                                    Defendant



       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his rights to him, and that I have assisted him in completing this written




                                                9
      Case 2:16-cr-00631-DAK-PMW Document 134 Filed 10/17/18 Page 10 of 10




    agree~ent. I believe that he is knowingly and voluntarily entering the plea with full
    knowledge of his legal rights and that there is a factual basis for the plea.

-     -- -DATED 1Iifs     -f-JJ---- d a y o r & - ~- - ' ~~~----~--




           I represent that all terms of the plea agreement between the defendant and the
    United States have been, or will be at the plea hearing, disclosed to the Court, and there
    are no undisclosed agreements between the defendant and the United States.

           DATED this /l_.f'Vday of         {)~-             , )/(JI,<{

                                                      JOHN W. HUBER
                                                      United States Attorney

                                                         ,/"~:y~~ !lI J
                                                        L--¢)1_::_-:.;r_y(
                                                      Mrc;;dEL GADD
                                                      S,plcial Assistant United States Attorney




                                                 10
